 OREGON STEEL MILLS185Gilmore SteelCorporationd/b/aOregon SteelMills, IncandUnited Steelworkers of America,AFL-CIOandMarilyn K McGahanandBruceR GeisandJames A PernarandMarlynn GHuntandBruceM HuntandCharlesBMitchellandEugene L HallandLeonard ALippandRichard L AdamsandPaul G WilhamsandCharles K BrownandSamuel EBurletandRonald D RoslingandTom WHumphreyCases 36-CA-4837 36-CA-493836-CA-4841 36-CA-4893 36-CA-4907 36-CA-4908 36-CA-4909 36-CA-4910 36-CA-4913 36-CA-4914 36-CA-4918 36-CA-491936-CA-4920 36-CA-4922 36-CA-4923 36-CA-4924 and 36-CA-4955September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 23 1986 Administrative LawJudge Jay R Pollack issued a decision in the aboveproceeding The Respondent filed exceptions and asupporting brief the Charging Party Union filedexceptions and a supporting brief and the Respondent and the Charging Party Union filed answering briefsOn April 24 1987 the Board remanded this proceeding to the judge for the making of additionalfindings and conclusionsOn July 22 1987 thejudge issued a supplemental decisionThe Respondent filed exceptions and a supporting brief,and the Charging Party Union filed an answeringbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision the supplemental decision and the record in light of theexceptions and briefs and has decided to affirm thejudge s rulingsfindings 1and conclusions 2 as'The Respondenthas exceptedto some of the judge s credibility findrags TheBoard s establishedpolicy is not to overrulean administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsThe judgefound and we agree that the Respondentunlawfully failedto offer unreinstated strikers an opportunityto bid on jobvacancies untilafternonstrikers and strike replacements had failed to bidon the jobs andthat final determination as to the reinstatement of individual employeesand possiblebackpay liability is properlyleft to compliance In view ofthe nature of the violationwe shall modifythe judge s recommendedremedy andsubstitute a newOrderto conform to the violation foundUnder thecircumstancesof this case we find mentto the Respondent s contention that inclusion of a visitatonalprovisionas recommendedby the judgeisnot appropriateCherokeeMarine Terminal287 NLRB1080 (1988)2 The partiesagreedas part oftheirpartialsettlementof the complaint thatthe judge would decidewhether strikingemployees were enmodifiedbutnot to adopt the recommendedOrderTHE REMEDYHaving found that the RespondentGilmoreSteel Corporation d/b/a Oregon Steel Mills Inchas engaged in certain unfair labor practicesweshall order it to cease and desist and take certainaffirmative action to effectuate the policies of theActThe Respondent shall be ordered to offer reinstatement to the strikers who at the compliancestage of this proceeding are determined to havebeen denied reinstatement as a consequence of theRespondents failure to offer them an opportunityto bid on job vacancies and make whole all suchstrikers for any loss of pay and benefits they mayhave suffered by reason of the Respondents discrimination against them such payment to be madeinaccordancewithF W Woolworth Co90NLRB 289 (1950) with interest to be computed inthe manner prescribed inNew Horizons for the Retarded 3Further Respondent shall be ordered to pay thestriking employees vacation pay at the wage ratedetermined by their last payroll quarter worked according to the settlement agreementORDERThe National Labor Relations Board orders thatthe Respondent Gilmore Steel Corporation d/b/aOregon Steel Mills Inc Portland Oregon, it officers agents successors and assigns shall1Cease and desist from(a)Refusing to offer to qualified unreinstatedstrikers the opportunity to bid on job vacanciesuntil after nonstrikers and strike replacements havefailed to bid on such jobs(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Acttitledto vacation pay atthe wage rate existing during theirlast payrollquarter of work The parties further agreedthat the judge would decidethis remedial issue on thebasis ofhis construction of pertinent contractlanguage and on the parties past practice Because of the uncontradictedevidenceof a past practicetied to employees last payroll quarter ofworkand in view of the ambiguities in the languageof the contract asapplied to these circumstanceswe find the judge s resolution of thisissue as agreedto bythe partiesto bereasonable and thus find no basisto disturb his conclusion3 283 NLRB 1173 (1987) Interest on andafter January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accruedpriorto January11987 (the effective date ofthe 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)291NLRB No 27 186DECISIONSOF THE NATIONALLABOR RELATIONS BOARD2Take the following affirmative action necessary to effectuate the policies of the Act(a)Offer reinstatement and backpay to any stnkerswho at the compliance stage of this proceeding aredetermined to have been denied reinstatement as a consequence of the Respondents failureto offer them an opportunity to bid on job vacancies in the manner set forth in the remedy sectionof the decision(b) To the extent it has not already done so paythe striking employees pursuant to the settlementagreement in these cases vacation pay at the wagedetermined by their last pay quarter(c)Preserve and on request make available tothe Board or its agents for examination and copyingallpayroll records social security paymentrecords timecards, personnel records and reportsand all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d) Post at its plant in Portland Oregon copiesof the attached notice markedAppendix 4Copies of the notice on forms provided by the RegionalDirector for Region 19 after being signedby the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that the consolidatedcomplaint and bill of particulars are dismissed insofar as they allege violations of the Act not specifically found4 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT refuse to offer to qualified unreinstated strikers the opportunity to bid on job vacancies in preference to nonstrikers and strike replacements on the payrollWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer reinstatement and backpay withinteresttoany strikerswho were unlawfullydenied reinstatement as a consequence of our failure to offer them an opportunity to bid on job vacancies because we preferred nonstrikers and strikereplacements then on the payrollGILMORESTEELCORPORATIOND/B/A OREGON STEEL MILLS INCPatrick F DunhamandJosephN Marra Esqsfor theGeneral CounselWayne D LandsverkandVerneW Newcomb Esqs (Newcomb Sabin Schwartz & Landsverk)of PortlandOregon for the RespondentDon S Willner Esq (Willner & Kelly)of PortlandOregon for the Charging Party UnionDennis J Sousa Esqof Portland Oregon for ChargingParty Marilyn K McGahanDECISIONSTATEMENT OF THE CASEJAY R POLLACK Administrative Law Judge I heardthese consolidatedcasesin trial at PortlandOregon onNovember 4 1985 January 27-30 and February 18-201986 The cases arose as follows United Steelworkers ofAmerica AFL-CIO (the Union) filed a charge in Case36-CA-4837 on December 31 1984againstGilmanSteelCorporation d/b/a Oregon Steel Mills Inc (Respondent)On January 9 1985 Marilyn K McGahanfiled a chargeagainstRespondent in Case 36-CA-4841On April 3 1985 McGahan filed a charge in Case 36-CA-4893 against Respondent On April 19 Bruce Geisfiled a chargeagainstRespondent in Case 36-CA-4907On April 22 James A Pernar Marlynn G Hunt andBruceM Hunt filed charges against Respondent inCases 36-CA-4908 36-CA-4909 and 36-CA-4910 respectivelyOn April 23 Charles B Mitchell and EugeneL Hall filed chargesagainstRespondent in Cases 36-CA-4913 and 36-CA-4914 respectively On April 29Leonard A Lipp filed a charge in Case 36-CA-4918 OREGON STEEL MILLSagainst Respondent On April 30 Richard L Adams andPaulG Williams filed charges against Respondent inCases 36-CA-4919 and 36-CA-4920 Cases36-CA-492236-CA-4923 and 36-CA-4924 werefiled on May 1 byCharles K Brown Samuel E Burlet and Ronald RRoslingOn May 9 the Union filed Case36-CA-4938The Unionfiled a supplemental charge against Respondent in Case36-CA-4938 on May 21 On May 20 TomW Humphrey filed a charge against Respondent in Case36-CA-4955On July 19 1985 the Regional DirectorforRegion 19 of the NationalLaborRelations Boardissued an order consolidating cases consolidated complaint and notice of hearing in all the above mentionedcasesOn November 4 1985 I opened the hearing At thattime the parties reached a settlement regarding the complaint allegation that Respondent had unlawfully coercedstriking employees into resigning and thereby giving uptheir recall rights in order to obtain vacation payWithout admitting wrongdoing Respondent agreed to reinstate the recall rights of those employees who had resigned in order to obtain their vacation pay and to payvacation pay to all eligible employees The parties leftme to determine whether the strikers should be paid vacation pay at the former contract wage rates or at thenew lower wage rates presently paid by RespondentThe parties agreed that the matter would be decided asa matter of interpretation of the contract which includespast practicesFurther the parties agreed that the General Counselwould issue a bill of particulars regarding the complaintallegation that Respondent had unlawfully failed to reinstate economic strikers in accordance with their rightsunder theLaidlawcase i The procedure agreed to by theparties provided for an answer to the bill of particularsby Respondent and a hearing thereafter based on theissues raised by these supplemental pleadingsThe bill of particulars alleged that Respondent violated Section 8(a)(3) and(1)of the Act by not recallingformer strikers in three categoriesFirst the GeneralCounsel and the Union argued that Respondent was obligated to fill permanent jobs by recalling employees fromthe list of unreinstated strikers in order of senioritySecond the General Counsel and the Union argued thatRespondent was obligated to fill its permanent bid jobsby recalling qualified employees from the list of unreinstated strikers or at least by allowing such strikers to bidon these jobs The third category of jobs was temporarybid jobs and again the General Counsel and the Unionargued that these jobs not involving the hiring of additional employees should have been given to unreinstatedstrikers or at least been put up for bid by these strikersFinally the General Counsel alleged that the strikerswere entitled to vacation pay at the wage rate the employees received during their last prior quarter of work(under the expired agreement between the Union andRespondent)Respondent denied that it had any obligation to reinstate strikers on the basis of seniority and contended that'Laidlaw Corp171NLRB 1366(1968) enfd 414 F 2d 99(7th Cir1969) cert denied397 US 920 (1970)187as long as it did not discriminate on the basis of unionactivity it could use any criteria it wished in recallingunreinstated strikersRegarding the bidding of permanent and temporary jobs Respondent argued that itcould not be required to increase its work force particularly in the face of a business downturn Further Respondent contended that certain of the allegations regarding its failure to reinstate strikers were barred by the6 month statute of limitations contained in Section 10(b)of the ActRegarding the vacation pay to be paid to thestrikersRespondent contended that the proper wagerates are the wage rates presentlypaid by thecompanywhich were used in paying vacation pay to nonstrikersand strike replacementsAs mentioned earlier the heanng was conducted onthese issues on various dates in January andFebruary1986 in Portland OregonAll partieswere given full opportunity to appear tointroduce relevant evidence to examine and cross examme witnesses to argue orally and to file briefs Based onthe entire record and from my observationof the demeanor of the witnesses and after due consideration ofthe briefs filed on behalf of the parties I make the followingFINDINGSOF FACT AND CONCLUSIONSIJURISDICTIONRespondent is a Delaware corporation with an officeand principal place of business in PortlandOregonwhere it is engaged in the business of manufacturingsteelDuring the 12 months prior to the issuance of thecomplaintRespondent purchased goods and materialsvalued in excess of $50 000 directly from sources outsidethe State or from suppliers within the State that in turnobtained such goods and materials directly from sourcesoutside OregonAccordingly I find Respondent at alltimesmaterial has been an employer engaged in commerce and in a business affecting commerce within themeaning of Section 2(6) and(7) of the ActFurther I find that the Union has been at all times matenal a labor organization within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and IssuesRespondent operates a steel mill in Portland Oregonthat employs between 500 and 600 employees For manyyears Respondents production and maintenance employees were represented by Local 3010 of the Union and theclerical and laboratory employees were represented bytheUnion s Local 6380 The last collective bargainingagreements for the production and maintenance and clerical and laboratory units each expired on September 11983On September 9 1983 both the unit representedby Local 3010 and the unit represented by Local 6380commenced a strike against Respondent Respondentcontinued to operate during the strike with employeesthat crossed the picket line permanent replacementsand in the clerical unit a few employees from an agency 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproviding temporary employees On June 26 1984 theUnion on behalf of all the employees in both units madean unconditional offer to return to work A collectivebargaining agreement was not executed and in January1985Local 3010 and Local 6380 were each decertifiedas the collective bargaining representative in its respective unitAt the end of the strike Respondent did not have positions for the former strikersWith one exception whenthere were openings Respondent recalled strikers fromthe list of unreinstated strikers (theLaidlawlist) 2Asmentioned earlier the General Counsel and the Unionargue that Respondent violated Section 8(a)(3) and (1) ofthe Act by not recalling former strikers pursuant to semonty They contend that Respondent was obligated tofollow its past practice regarding recall from layoff in recalling strikers from theLaidlawlistFollowing the strikeRespondent suffering businesslossesattempted to reduce the size of its work forceWhen job vacancies arose Respondent attempted to fillthese positions from within the plant without recallingstrikers thereby decreasing its total work force All suchpositions were posted in the plant for employees to bidon them The bidding was limited to employees actuallyworking Thus former strikers not yet recalled were notpermitted to bid on these jobs The General Counsel andthe Union contend that by limiting the bidding to currentemployeesRespondent granted supersenionty to replacements and employees who crossed the picket line asopposed to strikersB The Failure to Follow Seniority in RecallingFormer StrikersAn employer faced with a strike has a legitimate andsubstantial right to continue his business by hiring replacements for his striking employeesHe is not boundto discharge those hired to fill the place of strikers uponthe election of the latter to resume their employmentNLRB v Mackay Radio & Telegraph Co304 U S 333345-346 (1938)However at the conclusion of a strikeeven if permanent replacements have been hired for thestrikers on the departure of the replacements the formerstrikers are entitled to reinstatement to their former jobsunless they have acquired substantially equivalent employment elsewhere or unless their employer is able tosustain his burden of proof that the failure to recall wasjustified by legitimate and substantial business reasonsLaidlawsupraNLRB v Fleetwood Trailer Co389 U S375 380-381 (1967) In fact not only are former strikersentitled to vacant jobs it s incumbent upon [their employer] to seek them out as positions [are] vacatedLaidlawsupra at 1369 Unless an employer sustains hisburden of proof a refusal to reinstate employees after aneconomic strike constitutes an unfair labor practice notwithstanding the absence of animus or bad faith for suchconductdiscourages employees from exercising theirrights to organize and to strike guaranteed by Sections 7and 13 of the ActFleetwood Trailer Cosupra at 3782 The one exception involved the hiring of a chemist Respondenthired a new employee because there was no chemist on theLaidlawlistat the timeof this job openingPrior to the decertification of the Unions Respondentfollowed seniority in recalling strikers to fill vacancies initsproduction unitAfter the decertification of theUnions Respondent used merit or performance to determine the individual employees to be recalled from theLaidlawlistIn the clerical unit vacancies for presentjobs were filled in the same manner After the decertification of the Unions permanent jobs were put up for bidby employees on the current payroll After such employees bid or failed to bid for these positions Respondentfilled the remaining vacancies by recalling employeesfrom theLaidlawlistbased on merit rather than semori3tyThe General Counsel and the Union argue that if anemployers past practice is to recall employees on thebasis of seniority it is required to recall strikers in accordance with that past practice Respondent argues thatabsent evidence of union animus an employer has no obligation to recall strikers on the basis of seniorityAs support from their respective positions the partiesciteCarruthers Ready Mix262 NLRB 739 (1982) Theadministrative law judge stated at 748The General Counsel contends that the strikersshould have been recalled in order of seniority Respondent s listswere essentially alphabeticalRespondent never has operated under a senioritysystem and it successfully resisted a proposal by theUnion that the strikers be recalled on the basis ofseniorityThere is no requirement-in the absenceof an agreement or evidence of past practice-thatan employer must recall returning strikers back towork on the basis of seniority All that is required isthat the employer recall its employees on a nondiscriminatory basis I therefore reject the GeneralCounsels contention and shall assume that Respondent has the right to recall employees in anyorder it wishes absent discrimination on the basis ofunion or protected concerted activityInNLRB v Great Dane Trailers388 U S 26 (1967)the Supreme Court stated that no proof of union animuswas needed and a violation of the Act could be found ifitcan reasonably be concluded that the employers discriminatory conduct was inherently destructive of important employee rightsdespite evidence of businessmotivationSee alsoFleetwood Trailer CosupraInNLRB v Erie Resistor Corp373 U S 221 (1963)the Supreme Court identified a type of employer conduct in which unlawful intent is founded upon the inherently discriminatory or destructive nature of the conduct itselfThe employer inErie Resistorhad grantedsuperseniorty to strike replacements and strikers whoreturned to work The Court said that the grant of supersenionty evidenced conduct which carried its ownindicia of intent and which is barred by the Act unless3 The General Counsel and the Union take issue with Respondent s determination of meritHowever I find insufficient evidence to establishthat Respondents determinations based on merit were incorrect In anyevent there is no evidence that Respondents determination of merit discnmmated in any way based on union activities or other protected concerted activities OREGON STEEL MILLS189saved from illegality by an overridingbusinesspurposejustifying the invasion of union rightsTurning to theBoards consideration of the employers alleged businessjustification the Court stated that the operative policy atwork was the concern expressed in Federal labor law forthe protection of the integrity of the strike weaponwhich in great measure implements and supports theprinciples of the collective bargaining systemInBio Science Laboratories209 NLRB 796 (1974) therecently expired contract between the employer and theunion provided for seniority in recall from layoff butmade no mention of recall of economic strikers Duringthe strike the parties negotiated to impasse concerningthe recall of the economic strikers The union sought tohave the permanent replacements terminated and theeconomic strikers replace them based on the seniorityprovisions of the expired contract The employer refusedto terminate the permanent replacements and implemented its own reinstatement system on the day the strikeendedUnder the reinstatement system the employerlooked first to former strikers who had worked at thetime of the stake in the job classification and section inwhich the vacancy occurred and offered reinstatement tothe employees with the highest plantwide seniorityamong that group The Board found no discriminationagainst employees with the most seniority and no attempt by Bio Science to undermine its union nor anyunlawful motivation or conduct inherently destructive ofemployee rights SeeBio Sciencesupra at 803-804The Union argues that the Board case ofFire AlertCo223NLRB 129 130 (1976) supplementing 207NLRB 885 (1973) stands for the proposition that an employer must reinstate economic strikers based on semoritywhere that has been the employers practice In thatcase the Board in fashioning its remedial order heldIt is of course well established that seniority is aproper basis for determining reinstatement rights forbackpay purposes absent a showing that Respondent used some other economically justified basisThe Board used seniority inFire Alertto fashion aremedy after it found that the employer had unlawfullyhired two employees instead of reinstating two economicstrikersThe Board was not faced with the issue ofwhether in reinstating strikers the employer must followseniorityThe Board used seniority inFire Alertto determine the two employees who had been discriminatedagainst by the employers hiring of new employees Theemployer in that case had not demonstrated any basis forchoosing employees for reinstatement other than seniortyAs stated earlier inCarruthers ReadyMixsupra at748 the Board approved the administrative law judge sfindingthere is no requirement-in the absence of anagreementor evidence of past practice-that an employermust recall returning strikers back to work on thebasisof seniorityInCarruthersthe issue of whatweight to give past practice was not presented Furtherthe issue of whether past practice survives a decertification was not presented inCarruthersSee alsoKennedy &Cohen of Georgia218NLRB 1175 (1975)Foote&Davies Inc278 NLRB 72 (1986)Garrett Railroad Car275 NLRB 1032 (1985)Foote & Davies Incsupra cited by the Union is mappolite In that case the employer failed to reinstate asympathy striker in accordance with the seniority provesions of an existing contractWhen the Board found thatthe employer had failed to reinstate the employee according to the company s own seniority system and practice the Board was referring to an existing collectivebargaining agreement The difficulties in the instant caseapse because the past practice applied to recall fromlayoff as opposed to recall from a strike and are furthercomplicated by the fact that the Union was decertifiedThe Respondent did apply the past practice prior to decertificationbut changed its method of choosing between unreinstated strikers after the Union was decertifeedata time when Respondent could unilaterallychange terms and conditions of employment without bargaining with the UnionThus the question becomes whether Respondent schange in the manner in which it chose between unremstated strikers is inherently destructive of the rights ofthe strikersThe fact that senior employees those thatpresumably belonged to the Union for a longer period oftime suffer most by this change does not establish a violation because ghat argument was specifically rejected bythe Board inBio Science LaboratoriesThe fact that employees have less favorable terms and conditions than atthe outset of the strike is also not sufficient to establish aviolationOnce the parties were at impasse the Respondent could lawfully institute unilateral changes so long astheywere first offered to the Union See e gTaftBroadcasting Co163NLRB 475 (1967) enf denied onother grounds 500 F 2d 181 (5th Cir 1974)CarlsenPorsche Audi266 NLRB 141 (1983)Ace Galvanizing217NLRB 144 (1975) Once the Union was decertified theRespondent could unilaterally change terms and conditions of employment Respondent could simply not discriminate against the strikersA recent caseLone Star Industries279 NLRB 550(1986) that issued after the submission of briefs in the instant case illustrates these points In that case the Boardrejected theGeneral Counsels universal theory that anemployers failure to recall strikers by seniority violatesthe Act unless the employer proves a substantial and legitimatebusinessjustification for an alternate recallsystemId at 551 The Board reasoned as followsApart fromobligations imposed by unilateralpractice or through the collective bargaining processthere is nothing in the Act itself or in theBoard s articulation ofLaidlawrights that establashes an individual economic striker s right to recallby seniorityBarring a simultaneous recall of allformer strikers there will necessarily be discnmmation within the striker s class as to the order of individual returns to the workplace whether recall isby senioritymerit age or alphabetical order Thisdiscrimination is not prima facie proof of unlawfulmotivation because it does not adversely affect employee rights even tosomeextentConsequentlybefore any burden of justification for failing to 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecall astriker by seniority can be imposed on a respondent the General Counsel must establish theexistenceof a seniority recall right by reference to acollective bargaining agreement or a binding established past practice [Id at 551 ]The Board went on to conclude thateven assumingthe existence of a seniority recall agreement betweenLone Starand its unionsor of a consistent practice ofrecall by seniority the Company was free to unilaterallychange suchagreementor practice after its lawful withdrawal of recognition of the unions Most important theBoard held that Lone Star was free to devise a newrecall procedure as long as it was applied consistentlyTheLone Starcase is controlling as to the allegationhere that Respondent failed to recall former strikers onthe basis of seniority Even assuming a past practice ofrecall by seniority once the Unions were decertified Respondent could devise a new recall procedure-onebased on merit or performance as opposed to seniority-as long as the procedure was applied nondiscnminatorilyThe record here reveals no evidence that Respondentdiscriminated in recalling employees from theLaidlawliston the basis of union activity or that Respondent engaged in any other discrimination prohibited by the ActC TheBid JobsThe General Counsel contends that the failure to inelude economic strikers in thejob bid process must beviewed as a grant of superseniority to strike replacements Respondent argues that restricting bidding to employees currently in plant has always been its practiceFurtherRespondent argues that based on its economicconditions-including its decreasing work force-it wasprivileged to reassign employees rather than reinstatestrikerswhich would necessitate bumping or laying offother employeesInTransportCo of Texas177 NLRB 180 (1969) enfd438 F 2d 258(5th Cir 1971)the employer recalled theeconomic strikers but in a subsequent reduction in forceselected strikers for layoff while retaining nonstrikersand striker replacements The Board found the selectionof the strikersfor layoffplaced them in a subordinate position becausethey hadengaged in a strike and grantedthe nonstrikers and replacements superseniorityTheBoard found thatStrikers were not given the full and complete reinstatement due them because they were placed in asubordinate class distinguished only by the exerciseof their statutory rights Such conduct is inherentlydestructive of employee rights [Id at 187 ]InWisconsin Packing Co231NLRB 546(1977) theBoard found a violation where the employer transferredor recalled laid off employees for jobs that more seniorunrecalled strikers were capable of performing and forwhich the strikers had unconditionally appliedTheBoard found the employers conduct to be tantamount tothe granting of superseniority inErie ResistorandTransport Co of TexasThe Board held that the employer hadunlawfully granted to nonstrikers and replacements supersenionty and had unlawfully treated the strikers asnew employeesInMCC Pacific Valves244 NLRB 931 (1979) shortlyafter the strike ended the employer posted jobs for bidding by employees then on the payroll including permanentstrike replacements and reinstated strikersAt thetime these jobs were posted there remained a number ofstrikerswho had not yet been reinstated and who werein fact qualified to perform the posted jobs Howeversome posted jobs were not offered to unreinstated stnkers at all and others were offered to them only if therewere no successful bidders on those jobs within theplantAdditionallyin a numberof cases unreinstatedstrikerswere not permitted to bid on theinitialjobs butwere invited to bid on the jobs created at the lowest endof the classification scale after employees on the payrollhad concluded the bidding processThe Board held with respect to job vacancies as aresult of the departure of strike replacements for thosejobs the employer wasnotentitled to prefer strike replacements then on the payroll to qualified strikersawaiting reinstatementThe employer couldnotbypassqualified unreinstated strikers by waiting to make a joboffer to them only if there were no successful biddersfrom among the active strike replacements nor could itwait until the chain reaction effect had run its coursebefore offering thefinaljob to a striker awaitingrecallThe employer was obligated to offer theinitialjob vacancies created by the departure of strike replacements to unreinstated qualified strikers The Board notedthat not every job opening is one that an unreinstatedstriker though qualified isentitledto fillThere may becircumstances for example in which the rights of unreinstated strikers may conflict with the rights of thosestrikerswhohavebeen reinstated or even with the rightsof permanent striker replacements The Board found itunnecessary under the circumstances of theMCCcase toreach and pass on theseissues(244 NLRB 931 934 fn15) However the instant case appears to present situationswhere the rights of unreinstated strikers conflictwith reinstated strikers nonstrikers and permanent replacementsMoreover the Respondent in the instantcase was in mangy instances transferringand reassigningemployees but not filling vacancies Therefore in mostinstances if Respondent were required to give all bids tounreinstated strikers the result would be the bumpingdown and layoff of other employeesInTextron Inc257 NLRB 1 (1981) the Board foundthat the employer violated Section 8(a)(1) and (3) of theAct when with respect to special rated or bid jobs theemployer filled such jobs by first offering them to employees on the existing payroll rather than to qualifiedstrikers awaiting reinstatementThe Board found it irrelevant whether the special rated job arose as a result of adeparture from the plant of a permanent replacement ora reinstated striker or whether it arose from a need bythe employer to add to its work force The importantfactwas that an opening arose for which a striker wasqualified and available and that such a striker wasdenied the opportunity to even bid for the job OREGON STEEL MILLS191Withregard to permanent transfers not involving special ratedjobs the Board found no violation The employer had business reasons for moving similarly ratedemployees freely within the plant The employer therehad no obligation to honor the provisions of the expiredcontract and had not executed a strike settlement agreement or new contract with its union Finally the Boardnoted that the transferees included returned strikers andthe Board could find no violation of Section 8(a)(3) intransferring a returned striker rather than recalling anunreinstated striker in the absence of a plan or scheme toavoid reinstatement of strikersOn appeal the UnitedStates Court of Appeals for the Eighth Circuit affirmedthe Board and rejected the employers argument that itsreinstatement policy was not discriminatory The courtemphasized that the practical effect of the employer sprocedure was to make it less likely that strikers wouldbe reinstated to better paying positionsTextron Inc687F 2d 1240 (8th Cir 1982) cert denied 461 US 914(1983)SeeHarvey EngineeringCorp270 NLRB 12901292-1293 (1984)InBancroft Cap Co245 NLRB 547 (1979)the Boardfound that an employer did not commit an unfair laborpractice in recalling laid off replacement workers beforereinstating strikersThe recall of a laid off employee didnot create a vacancy such as to tugger the recall rightof an unreinstated striker The layoffs were for periodsof only 2 to 7 days and were due to shortages of materals InGiddings& Lewis Inc255 NLRB 742 (1981) enfdenied 675 F 2d 926 (7th Cir 1982) the Board found aviolation in an employers seniority rules that providedin the event of a layoff permanent replacements and reinstated strikers would be recalled on the basis of semority in preference to more senior unreinstated strikersThe Board found that this plan granted supersemority tothe laid off employees in violation of Section 8(a)(3) TheCourt of Appeals for the Seventh Circuit reversed theBoard finding that the seniority rules servedonly to assure replacements the permanent status towhichMackaysays they are entitled Affirmance ofthe Boards holding that layoffs activate a striker sright to reinstatement would eviscerate theMackayruleEmployers attempting to hire replacementworkers could guarantee them employment onlyuntil a layoff occurred Such replacement workerscould hardlybe called permanentInFoote & Davies Incsupra at fn 6 the Board heldthat the Seventh CircuitGiddings & Lewisdecision waslimited tolayoffsof permanent strike replacements anddid not apply to vacancies created by the resignation ofregular employeesInOverhead Door Corp261NLRB 657 (1982) theBoard adopted the following discussion of the administrative law judge involving the transfer and assignmentof employees by an employer faced with requests byeconomic strikers to return to workUnder the Board decision inPillowsof California207 NLRB 369 (1973)andKennedy& Cohen ofGeorgia Inc218 NLRB1175 (1975)an employerfaced with requests by economic strikers to returntowork may lawfully fill vacancies which apse inhis plant by the nondiscriminatory transfer promotion or demotion of employees already working solong as it does not hire new employeesto fill theslots vacated by in house transfersWith the exceptions noted above this did not occur here A lawfultransfer situation normally arises only when there isa business down turn which would allow the coinpany to continue its operations with a reduced workforceIt can also happen when as here an entirefunction such as policing the plant premises withspecially designated employees had been discontinuedUnlike the situation found inRandallBurkart/RandallDivisionofTextronInc257NLRB 1 (1981) the Respondent in this case hiredthe transferred employees originally as productionworkers assigned them to pull guard duty and thentransferred them back to the production floorThese individuals were in effect production workers on temporary loan to the supervisor in charge ofplant securityAs they werepermanent employees the Employer had no obligation to termsnate them in order to accommodate economic stnkerswho wished to returnNLRB v Mackay Radio& Telegraph Company304 US 333 (1938) [261NLRB at 664-665 ]Applying the facts of this case to the above legal punciples I find that Respondent violated the Act when itposted permanent job vacancies only for employees onthe payroll and did not open the jobs for unremstatedstrikers until after the nonstrikers and replacements hadpassed on the bid opportunitiesDuring the period ofSeptember 10 1984 through December 1985 Respondentadmittedly had vacancies in clerical unit positions andbid these jobs The unreinstated strikers were not givenan opportunity to bid Thereafter when no employee bidon the job a striker was recalled The strikers were notrecalled on the basis of seniority but rather on Respondent s view of the best qualified person for the jobIn the production unit Respondent filled jobs by bidding within the plant Thus the employees then on thepayroll had preference for the better jobs In most casesno employees were added to the payroll When employeeswere recalled from theLaidlawlistitwould be tojobs left vacant by either the transfer of employees onthe payroll or the failure of employees to bid on jobsThe effect was that strikers were only recalled to less favorable jobsWith respect to bid jobs that were filled by the transfer or reassignment of employees without an addition tothe work force I find Respondents conduct justified bysubstantial business reasons In the business downturnRespondent was increasing its productivity and decreasing its work force It could therefore nondiscriminatorily transfer employeeswithout recalling unremstatedstrikersTo hold otherwise would require Respondent tocreate vacancies for the unremstated strikers and then layoff nonstrikers and replacements as a result of such transfersLaidlawdoes not create such rights for unremstated 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstrikers and should not be used to force Respondent toutilize such poor business measures 4Respondent contends that it has always awarded bidsto employees internally and has not extended even extended bids to outside the plant However Respondentnever before was faced with the situation of having unreinstated strikers awaiting recall pursuant to theirLaidlawrightsRespondentfurther contends that the Unionagreed tocontinue the bidding practices However the Union andRespondent never reached either a strike settlement orcollective bargaining agreement Further the Union andRespondent never discussed the bidding practice in thecontext of aLaidlawlistA waiver of the employeesLaidlawrights cannot be inferred from these circumstancesD The 10(b) IssueRespondent claims that the first four bids in the Glencal area found unlawful above were posted and awarded more than 6 months before the filing of the chargeand thus are barred by the 6 month limitation of Section10(b) of the Act The parties agree that Section 10(b)does not bar any allegation that was not within theknowledge of or which could not have been discoveredby the charging parties with reasonable diligence Seee gWisconsinRiver Valley District Council211NLRB222 227 (1974) Glen Shuck and Dan Hunker the president of the production and maintenance and clerical andlaboratory units respectively both testified that they didnot know of a bidding procedureuntillateMarch orearly April of 1985Moreover it appears that the permanent clerical jobs found unlawful here on the groundthat they were offered to unreinstated strikers after noemployees had bid for the jobs were not known by theGeneral Counsel and the Union to have been placed forbid prior to the recall of strikers The Union and theGeneral Counsel had originally based their claims on theground that the most senior qualified employee was entitied to be recalled I find no evidence that the Union hadany knowledge of this particular conduct prior to 6months before filing the instant chargesE The Employees Are Entitled to 17 Percent MoreVacation PayAs the issues were formed by the parties as part oftheir partial settlement I am required to determine if thecollective bargaining agreement and past practice required the payment of the old contract rate of pay or thepayment of the unilaterally implemented 17 percent payreduction for the payment of vacation payThe evidence presented by the Union establishes thatprior to the strike when an employee received vacationpay it was always paid at the rate of pay earned by that* In its bill of particularsthe General Counselarguedthateven temporary bids where the Respondent did not add to itswork forcebut ratherreassigned and transferredemployees on a temporaryand indefinite basisshould havebeen opened for bidding to unreinstated stokersApparentlythe GeneralCounsel has abandoned that argument In any event it seemsclear fromthe analysisand conclusionsabovethat Respondent need notrecall unreinstated strikersfor temporary bids that do notincrease thework force See alsoCoastside Scavenger Co273NLRB 1618 (1985)employee during her or his last prior quarter of workThat was true whether the employee subsequently received a wage increase or wage decrease Respondent sevidence was simply that the strikers were treated thesame as all other employees and received the lowerwage rate However under the past practice the employees in question were entitled to vacation pay at thewage rate they received during their last quarter ofwork a rate of pay 17 percent more than Respondenthas paidAccordingly I will order Respondent to paythe employees the additional vacation pay due under thesettlement agreementF The One Job Filled by a New HireAs stated earlier during the relevant time period Respondent filled all vacancies by recalling strikerswithone exception In May 1985 a vacancy was created forthe job of chemist but there were no qualified employees on theLaidlawlistDennis Johnson a chemist and anunreinstated striker had resigned prior to this vacancy 5The General Counsel and the Union argue that Johnsonshould have been recalled in September 1984 as a lab testreport clerk and therefore would havebeen in the plantwhen the chemist job became available Respondent asserts that it did not recall Johnson because he did notpossess the necessary typing skills to perform that jobThe issue becomes whether Respondent was obligatedto recall Johnson a professional to a vacancy in a clencal job The Board has held that an employee is entitledto a substantially equivalent job but not a job for whichhe is overqualified SeeNew Era Electric Cooperative 217NLRB 477 fn 1 (1975) Accordingly I find Respondentwas not obligated to recall Johnson to the lab test reportclerk job and need not decide whether Johnson had thenecessary typing skills to perform that jobTHE REMEDYHaving found that Respondent Gilmore Steel Corporation d/b/a Oregon Steel Mills Inc has engaged incertain unfair labor practices I shall recommend that itbe ordered to cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theActRespondent shall be ordered to offer reinstatement tothe strikers who at the compliance stage of this proceeding are discovered to have been denied an opportunityto bid on job vacancies 6 and make whole all such strikers for any loss of pay they may have suffered by reasonof Respondents discrimination against them such payment to be made in accordance with FW WoolworthCo 90 NLRB 289 (1950) with interest in the mannerprescribed inFlorida Steel Corp231 NLRB 651 (1977) 7FurtherRespondent shall be ordered to pay the employees the vacation pay at the higher wage rate according to the settlement agreementS As part of the settlement Respondent had agreed to again placeJohnson on the list of unrecalled strikers6 See e gTextron Incsupra7 See generallyIsisPlumbing Co138 NLRB 716 (1962) OREGON STEEL MILLSFinally the General Counsel requests a visitatonalclause in the recommended Order authorizing the Boardfor compliance purposes to obtain discovery from Respondent under the Federal Rules of Civil Proceduresubject to the supervision of the United States court ofappeals enforcing the Board s Order Inasmuch as the remedial order requires a further determination of the identityof the individuals who have suffered a loss as aresult of the conduct found unlawful above such anorder appears appropriate in this case SeeHilton InnNorth279 NLRB 45 fn 3 (1986)CONCLUSIONS OF LAWIGilmore Steel Corporation d/b/a Oregon SteelMills Inc is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section 2(6) and(7) of the Act2United Steelworkers of America AFL-CIO and itsLocals 3010 and 6380 are labor organizations within themeaning ofSection 2(5) of the Act3By failing and refusing to offer unreinstated strikersthe opportunity to bid on jobvacancies until after nonstrikers and strike replacements had failed to bid on suchjobsRespondent violated Section 8(a)(3) and (1) of theAct4Respondent has not except as specifically foundabove violated the Act as alleged in the complaint andbill of particulars[Recommended Order omitted from publication ]Patrick F DunhamandJosephN Marra Esqsfor theGeneral CounselWayne D LandsverkandVerneW Newcomb Esqs (Newcomb Sabin Schwartz & Landsverk)of PortlandOregon forthe RespondentDon S Willner Esq (Willner & Kelly)of PortlandOregon for the Charging Party UnionDennisJ Sousa Esqof Portland Oregon for ChargingParty Marilyn K McGahanSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAY R POLLACK Administrative Law Judge I heardthese consolidated cases in trial at Portland Oregon onNovember 4 1985 January 27-30 and February 18-201986On September 23 1986 1 issued my original decision i finding inter alia that Respondent Gilmore SteelCorporation d/b/a Oregon Steel Mills violated Section8(a)(3) and (1) of the Act by failing and refusing to offerunreinstated strikers the opportunity to bid on job vacancies until after nonstrikers and strike replacements hadfailed to bid on such jobs On April 24 1987 the Boardissued an unpublished order remanding proceeding to administrative law judge in which it remanded the case tome for the limited purpose of making credibility determinations and making findings of fact conclusions oflaw and recommendations concerning the conduct alleged in the consolidated complaint and bill of particu193larsin accordance with the Respondents alleged legitimate and substantial business justification for its bidding procedure The Board further ordered that I prepare and serve on the parties a Supplemental Decisionsetting forth the resolutions of such credibility issuesfindings of fact conclusions of law and recommendations including a recommended order where appropriatewith respect theretoOn June 3 1987 the Union and Respondent filed supplemental briefs that have been carefully considered 2Based on the entire record and from my observation ofthe witnesses I make the followingFINDINGS OF FACT AND CONCLUSIONSITHE REMANDThe Boardin itsOrder of April 24 1987 gave the following explanation for the remandOur review of the record discloses that the judgefailed to consider certain evidence and make certaincredibility findings as follows The Respondent presented evidence including testimony by EmployeeRelationsManagerJack Longbine Vice Presidentof ManufacturingRobert J Sikora General Foreman Joe Corvin and Plant Mill Superintendent Michael D Morris in support of its contention that itsbidding procedure for permanent job vacancies asapplied to unreinstated strikerswas justified by legitimate and substantial business reasonsThe Respondent contends that consistent with the testimony of its witnesses there have been major changesin equipment and job functions since a strike commencing 9 September 1983 that virtually every jobopen for bid has changed in content since the strikethat the jobs are not the same now as they wereprior to the strike that unreinstated strikers were nolonger qualified to perform the new jobs and operate the new equipment and that its bidding procedure was essential to its survivalThus the Respondent contends that it did not violate the Actbecause the record supports its contention that itsbidding procedure was justified by legitimate andsubstantial business reasonsIn contrast to the position of the Respondent theGeneral Counsel and the Charging Party Unionpresented numerous witnesses including employeesHarold E Adams Jack R Gibson Dennis PratherGerald Andreas Phillip Bell Ted Metzner EdwardEnze and Glen I Markle Jr in support of the contention that the skills needed in the production andmaintenance process remained the same Thus theCharging Party Union contends based on the foregoing that the Respondents assertion that its bidding procedure was supported by considerations ofefficiencyisunbelievableAccordingly the Board remanded the proceeding forcredibility resolutions and if appropriate new conclu'JD-(SF)-120-862The General Counsel didnot file a supplemental brief 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsionsof law and recommendations in accordance withthe above discussion of its review of the recordIITHE ALLEGED UNFAIRLABOR PRACTICESInmy original decision I found that Respondent didnot violate the Act in failing to recall former strikers onthe basis of seniority 3 I further found that Respondentviolated the Act when it posted permanent job vacanciesonly for employees on the payroll and did not open thejobs for unreinstated strikers until after the nonstrikersand replacements had passed on the bid opportunitiesDuring the period of September 10 1984 through December 1985 Respondent admittedly had vacancies inthe clerical unit positions and bid these jobs The unreinstated strikerswere not given an opportunity to bidThereafterwhen no employee bid on the job a strike-was recalled The strikers were not recalled on the basisof seniority but rather on Respondents view of the bestqualified person for the jobIn the production and maintenance unit Respondentfilled jobs by bidding within the plant Thus the employees then on the payroll had preference for the betterjobs In most cases no employees were added to the payroll In those cases I found Respondents conduct justifeed by substantial business reasons However when employees were added to the payroll the employees recalled from theLaidlawlist4were left with the least desirable positions i epositions left vacant by the promotion of employees on the payroll or the failure of employees on the payroll to bid on jobs I found no violation where Respondent restricted the bidding to employees on the payroll where the work force was not increasedThus I found no violation where bid jobs werefilled by the transfer or reassignment of employees without an addition to the work forceIn finding that Respondent violated the Act by failingand refusing to offer unreinstated strikers the opportunityto bid on vacancies until after nonstrikers and strike replacements had failed to bid on such jobs I made nofinding that Respondent intended to discourage union activitiesSuch a finding is unnecessary The treatment ofunreinstated strikers as inferior or subservient to otheremployees in this case is inherently destructive of theemployees right to strike and constitutes an unfair laborpractice notwithstanding the absence of animus or badfaith unless the Employer sustains its burden of proofthat the conduct was justified by legitimate and substantialbusiness reasonsLaidlawsupraNLRB v FleetwoodTrailerCo389U S 375 378 and 380-381 (1967)NLRB v Great Dane Trailers388 U S 26 (1967)IIIRESPONDENTS ALLEGED JUSTIFICATION FOR ITSINHERENTLY DESTRUCTIVE CONDUCTA General Findings Regarding Respondents DefenseAs theBoard noted Respondent contends that its bidding procedure was essential to its survivalHoweverthat is argument and there is no testimony to that effect3 Thisfinding is not at issue in the limited remand4 Laidlaw Corp171NLRB 1366 (1968) enfd414 F 2d 99 (7th Cir1969)cert denied397 U S 920 (1970)Thomas Boklund Respondents president and chief executive officer testified that Respondent limited bidding toits existingwork force because it s the practice that wefollowed in the past and it s also practiced in the IndustryI find this reason given by Respondents presidentrather than the reason advanced by counsel is the realreason for Respondents failure to open bidding to theunreinstated strikersThe problem with Boklund s reaBoning is that underLaidlawand its progeny Respondent sunreinstated strikers were part of its existing workforceRespondents practice results in treating unreinstated strikers as if they were laid off employees HoweverunderLaidlawunreinstated strikers remain employees ona preferential hiring list and do not lose accumulated semority As noted earlier the fact that Respondent had noantiunionmotive for its action does not privilege this interferencewith employee rights to organize and tostrikeRespondent argues that the Union agreed to its bidding procedureHowever the Union and Respondentnever reached either a strike settlement or collective bargaining agreementThe Union may have agreed to a collective bargaining agreement containing a bidding procedureHowever it did so in contemplation of receivingthe benefits of the agreement including recognition TheUnion was decertified prior to receiving any of the benefits of the contractMoreover the agreement Respondent contends the Union agreed to does not resolve theissue inRespondents favor The agreement does notmention unreinstated strikers and thereisnoevidencethat the Union agreed that unreinstated strikers were notcurrent employees for purposes of bidding 5 After aprior strike a strike settlement agreement the Unionagreed to permitted Respondent to delay recalling certam strikers in certain positions in order to facilitatestartup after the strike That situation has no bearing onthe instant case In this case no strike settlement agreement was reached and the Union did not waive any oftheLaidlawreinstatement rights of the employeesB The Clerical UnitJack Longbine Respondents employeerelationsmanager testified that the principal change in the clericalareawas the introduction of an increased reliance oncomputersAdditionally job content was different afterthe strike as Respondent attempted to combine job functions and become more efficient Longbine testified thatboth the shipping clerk and payroll clerk jobs werebusier after the strikeThe testimony of the GeneralCounsels and the Unions witnesses does not dispute thistestimonyGlen I Markle Jr has not worked for Respondent since the strikeMarkle testified that certain ofthe unreinstated strikers had the necessary skills to perform the clerical jobsMarkle did not deny Longbine stestimony that the jobs are changed to the extent thatcomputers are more heavily relied on and that the work8Glen Shuck and Dan Hunker the president of the production andmaintenance and clerical and laboratory units respectively both credibly testified that they did not know of a bidding procedure until lateMarch or early April of 1985This was some 9 or 10 months after Respondent alleges the Union agreed to the bidding procedure OREGON STEEL MILLS195load is increasedWitnesses now working in the clericalunit confirmed the reliance on computers and an increased volume of workNotwithstanding the increased use of computers andincreasedworkload I find no legitimate or substantialbusiness reasons for limiting the bidding of job vacanciesin the clerical unit to employees on the payroll and thenfilling the jobs with unreinstated strikers only after thestrike replacements and nonstrikers had failed to bid onthe jobsDuring the period of September 10 1984through December 1985 Respondent admittedly had vacancies in clerical unit positions and bid these jobs Theunreinstated strikers were not given an opportunity tobidThereafterwhen no employee bid on the job an unreinstated striker was chosen and recalled for the posttionThe strikers were not recalled on the basis of seniority (as required under the prior collective bargainingagreement) but rather on Respondents view of the bestqualified person for the job No reason was given whyRespondent could not have opened the bidding to theunreinstated strikers for each of these positions It wasclear that a position was vacant and that Respondent wasadding to its work force Respondent cannot argue thatnone of the unreinstated strikers could perform the jobbecause it in fact chose an unreinstated striker to filleach position However only after nonstrikers and strikereplacements had passed on the bid opportunity did Respondent permit the strikers to bid on the jobs Theresult of each such action was to clearly indicate thatnonstrikers and strike replacements had superseniority asopposed to unreinstated strikers and that unreinstatedstrikers would obtain only the least desirable positionsNothing in this decision should be construed as dictating which employee Respondent had to choose to fill abid position I am simply finding that Respondent wasobligatedwhen adding to its work force to allow unreinstated strikers to bid on the jobs Respondent couldstillfill the job with the most qualified person whetherstriker or not and whether reinstated or notRespondent argues that the most senior unreinstatedstrikerwas not qualified to perform the job Assumingarguendo the truth of this assertion Respondent was notobligated to choose the most senior unreinstated striker 6Respondent was simply required to permit the strikers tobidThereafterRespondent could lawfully review thebids and select the most qualified person to fill the jobUnder the law Respondent should consider an employee s bid in a nondiscriminatory manner In my view theAct is violated when an employer fails to permit an otherwise eligible employee to bid for a vacancy' becauseof his status as an unreinstated striker The separate question of job qualification or job availability is relevantonly with respect to the question of backpay and reinstatementThus the final determination of job availability and possible backpay liability will be properly left tocompliance SeeApex Ventilating Co186 NLRB 534 fn1(1970)Alexanders Restaurant & Lounge228 NLRB6 See 188-190of my originaldecision supra7As statedearlier I findthat a vacancy forLaidlawpurposes is notcreated whenRespondentis not increasingitswork force165 (1977)Madison South Convalescent Center260NLRB816 (1982)C The Productionand Maintenance UnitFollowing the strikeRespondent sufferingbusinesslossesattempted to reduce its work force Respondentgreatly increased the productivity of its operations Respondent installed new equipment and instituted newprocesses The result was that Respondent increased production from 180 tons per year per employee in 1983 to350 tons per year per employee in 1986 Further Respondent has made changes in the type of product it produces Prior to the 1983 strike 80 percent of Respondent s steel was vanilla grades i e an ordinary productAt the time of the hearing 80 percent of Respondent ssteelwas exotic critical gradesa specialty productLongbine testified that the plant service person jobnever existed prior to the strike It combined parts ofseveral jobs that existed prior to the strikeHoweverHarold E Adams an employee of 31 years testified thatthe job was the same before and after the strike Adamshad more knowledge of production and I credit his testimony over that of LongbineMoreoverLongbineseemed more intent onarguingRespondents positionthan in relating factsLongbine further testified that the mill relief jobchanged since the strike Respondent created two separate jobsmill relief1and mill relief2One such job wasquite similar to what existed prior to the strike the otherrelieved the furnace endHarold Adams Jack GibsonGerald Andress and Phillip Bell all testified that thesepositions were substantially the same before and after thestrikeAdams Gibson Andreasand Bellare credited Itisnot found that these jobs did not change but ratherthat the process of change was gradual and ongoing ForexampleMichael D Morris plant superintendent admitted that there were changes in the mill both before thestrike and during the strike According to MorrisYouwon t finda manufacturingor a production system thatis constant and stableYou re continually changingmodifying upgrading and improving onLongbine further testified that the loader job in theshipping department has been more complex since thestrike and that there is more paperwork and more qualityassurancerequirementsAdams testified that the job wassubstantially the same before and after the strikeAlthough Longbine is correct that the job now has moreresponsibilities his testimony is not credited to the extenthe implies that a person who performed the job prior tothe strike could not automatically perform the job afterthe strikeRobert J Sikora vice president of manufacturing testified that Respondent changed its productionline and itsproduction process In 1985 Respondent instituted a statistical process control (SPCI program The purpose ofthe SPC is to ensure that every operator controls thequality thatgetsthrough his work station so at the endwe have a quality product instead of trying to inspectquality into the productRespondent puts its employeesthrough a training program to learn the principles of theSPC Sikora further testified that in April 1985 Respond 196DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDent instituted anultra high powered efficiency furnaceAccording to Sikora the process utilized on this furnaceiscompletely differentfrom any used prior to thestrikeSikora also testified that new processes were usedinRespondents melt shopIn itsyard Respondent wentto an entirely new high pressured descale system Respondent also changed its standards regarding the heating of the different kinds of steel Further Respondenthas modified its rolling processin itsmill complexSikora further testified to changes in other processesRespondent changed from a dunk tank to a new highpressured descale system andinstalled anew metallurgical standard practice In its mill complex Respondentmodified procedures and its inspection processesAlthough I credit Sikora s testimony I do not findthat it establishes that the skills required in the production and maintenanceprocess did not remain the same orthat somehow the unreinstated strikers could not learnthe new processes Sikora testified that Respondent hastrained its employees to maximize flexibility and toreduce manning requirements However contrary to assertions by counsel his testimony does not establish thatan experienced worker on theLaidlawlist could not perform work in the plant When a vacancy occurs and Respondentisaddingto its work force Respondent couldpermit unreinstated strikers to bid on the job and stillchoose the most qualified person for the job bid Duringthe relevant time period Respondent filled the jobs withemployees on the payroll and then recalled unreinstatedstrikers to the lowest jobs However nothing in Sikora stestimony establishes that Respondent would be harmedby permitting the unreinstated strikers (many of whomhave many years of experience) to bid on the jobsJoe Corvin melt shop general foreman testified therereally isn t anything in the Melt Shop that is the sameWe ve added a different piece of equipment to just aboutevery jobCorvin estimated that even if a person hadbeen a third helper before the stnke it would requireabout 3 monthstrainingfor that individual to be able todo the job after the strike Corvin testified that the job ofrefractory man andcastingoperator have changed sincethe strikeCorvinwas contradicted by Adams andDennis Prather who testified that these jobs were substantially the same both before and after the strike Although no doubt these jobs have changed since thestrikeCorvin was apparently talking about the changesin equipment and processes rather than the skill and experience necessary to perform the job Again I find Corvin s testimony insufficient to establish that the unreinstated strikerswere unable to perform these jobs Thejobs were more demanding after the strike but that doesnot establish that the strikers were unable to perform thepoststrike jobsMore important lawful posting of thesejobs stillwould have permitted Respondent to choosethe most qualified person for the job Respondent couldnot disqualify unreinstated strikers simply because theywere outside the plantMichael D Morris plant mill superintendent testifiedthat the mill has had equipment changes andis runningcompletely different products with different standardsAccording to Morris many of the jobs in the mill nowrequire moreaccuracyHowever Morns conceded thatthe employees experience at Respondents old facilityhelped them learn the operation at Respondents new facilityMorris conceded that there was a continuing upgrading process Again while I find that Morris testimony establishes that Respondents current operation placesgreater demands on the employees it does not establishthat the unreinstated strikers were no longer qualified toperform the new jobs or to operate the new equipmentThere is no reason to believe that the strikers could notcope with the greater demands of the changed operationas the nonstrikers and replacements didD ConclusionsThis case exemplifies the posturing that takes place inBoard proceedings In the representation proceedingsthe Union claimed that it had an agreed upon contractwithRespondentOn the other hand Respondentclaimed that it did not know what the Union had agreedto and that no contract had been formed In the instantcaseRespondent claimed the Union had agreed to acontract including a provision that permitted a biddingpractice found unlawful here The Union turned aroundand argued that no contract had been formedSimilarlyRespondentswitnessesexaggerated thechanges in job functions that have resulted from Respondent s updating of its equipment and processes Onthe other hand the Union s witnesses attempted to minimize the changes and claimed that the jobs were substantiallyunchanged after the strike The truth lies somewhere in between The jobs have changed but thechanges in job content and volume of work have notminimized the skill and experience of the unreinstatedstrikersRespondent has not established that none of theunreinstated strikers are qualified to perform the jobs andoperate the equipment The burden of proof that the failure to allow unreinstated strikers to bid on job vacancieswas justified by legitimate and substantial business reasons lieswithRespondentLaidlawsupraFleetwoodTrailersupra I find that Respondent has not met thatburdenItsposturing aside the real reason that Respondentfailed to include unreinstated strikers in its bidding procedure was that it s the practice that [Respondent] followed in the past and its also practiced in industryRespondent simply failed to recognize that by law unreinstated strikers remain employees on a preferentialhiring list 8 Although not intending any violation of lawRespondent mistakenly treated the strikers as inferior tononstrikers and replacements as if the strikers were lesssenior employees on layoff The changes in Respondent sequipment and processes do not amount to justificationfor such conductAfter due consideration of the remand and the briefssubmitted after the remand I adhere to my original conclusion that Respondent violated theLaidlawrights ofunreinstated strikerswhen adding to its work force itfirst posted vacant jobs for nonstrikers and permanent re8 The unreinstated strikers are entitled to full reinstatement on the departure of replacements unless they have acquired other employment orthe Employer can show business justificationLaidlawsupra at 1370 OREGON STEEL MILLSplacements and denied qualified unremstated strikers theopportunity to bid on thesejobsThe nonstrikers andpermanent replacements were given supersenionty andthe unremstated strikers wereleftwith theresidual afterthe bidding procedure had run itscourseMCC PacificValves244 NLRB 931 934 (1979)TextronInc257NLRB 1 (1981)enfd 687F 2d 1240 (8th Cir 1982)cert denied461 U S 914 (1983) See alsoOverhead DoorCorp261 NLRB 657 664-665 (1982) Accordingly I reaffirm the following Conclusions of Law and recommended OrderCONCLUSIONS OF LAW1Gilmore Steel Corporation d/b/a Oregon SteelMills Inc is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section 2(6) and(7) of the Act2United Steelworkers of America AFL-CIO and itsLocals3010 and 6380 are labor organizations within themeaning of Section 2(5) of the Act3By failing and refusing to offer unremstated strikersthe opportunity to bid onjob vacancies until after nonstrikers and strike replacements had failed to bid on suchjobsRespondent violated Section 8(a)(3) and(1) of theAct1974Respondent has failed to establish that its conductdescribed in Conclusions of Law 3 above was justifiedby legitimate and substantial business reasons5Respondent has not except as specifically foundabove violated the Act as alleged in the complaint andbill of particularsTHE REMEDYHaving foundthatRespondent engaged in unfair laborpractices I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policiesof the ActRespondent shall be ordered to offer reinstatement tothe strikers who at the compliance stage of this proceeding are discovered to have been denied an opportunityto bid onjob vacancies9 and make whole all such sinkers for any loss of pay they may have suffered by reasonof Respondents discrimination against them such payment to be made in accordancewith FW WoolworthCo 90 NLRB289 (1950)with interest in the mannerprescribedinNewHorizonsfor theRetarded283 NLRB1173 (1987)See generallyIsisPlumbingCo138 NLRB716 (1962)[Recommended Order omitted from publication]9 See e gTextron Incsupra 257 NLRB I